734 N.W.2d 215 (2007)
Ronda R. MASTEN, Plaintiff-Appellant,
v.
ABN AMRO MORTGAGE GROUP, and Standard Federal Bank, Defendants-Appellees.
Docket No. 133350. COA No. 261359.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the January 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would vacate that part of the judgment of the Court of Appeals that holds that the foreclosure sale was not voidable and that the plaintiff's claims are barred by laches because the Court of Appeals resolved the case on other grounds, and would allow the plaintiff to raise the issue of whether the foreclosure sale was voidable in the trial court on remand.